Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Six Months Ended 6/30/2008 6/30/2007 % Ch g 6/30/2008 6/30/2007 % Ch g Operating Revenues Wireless service $ 10,894 $ 9,513 14.5 % $ 21,499 $ 18,583 15.7 % Voice 9,519 10,378 -8.3 % 19,212 20,833 -7.8 % Data 6,054 5,746 5.4 % 12,026 11,401 5.5 % Directory 1,383 1,155 19.7 % 2,781 2,177 27.7 % Other 3,016 2,686 12.3 % 6,092 5,453 11.7 % Total Operating Revenues 30,866 29,478 4.7 % 61,610 58,447 5.4 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 11,900 11,658 2.1 % 23,902 23,080 3.6 % Selling, general and administrative 7,441 7,460 -0.3 % 15,300 14,727 3.9 % Depreciation and amortization 4,958 5,416 -8.5 % 9,861 11,032 -10.6 % Total Operating Expenses 24,299 24,534 -1.0 % 49,063 48,839 0.5 % Operating Income 6,567 4,944 32.8 % 12,547 9,608 30.6 % Interest Expense 854 879 -2.8 % 1,719 1,752 -1.9 % Equity in Net Income of Affiliates 212 210 1.0 % 455 383 18.8 % Other Income (Expense) - Net (43 ) 127 - (10 ) 631 - Income Before Income Taxes 5,882 4,402 33.6 % 11,273 8,870 27.1 % Income Taxes 2,110 1,498 40.9 % 4,040 3,118 29.6 % Net Income $ 3,772 $ 2,904 29.9 % $ 7,233 $ 5,752 25.7 % Basic Earnings Per Share $ 0.64 $ 0.47 36.2 % $ 1.21 $ 0.93 30.1 % Weighted Average Common Shares Outstanding (000,000) 5,926 6,145 -3.6 % 5,962 6,184 -3.6 % Diluted Earnings Per Share $ 0.63 $ 0.47 34.0 % $ 1.21 $ 0.92 31.5 % Weighted Average Common Shares Outstanding with Dilution (000,000) 5,962 6,195 -3.8 % 5,997 6,230 -3.7 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Six Months Ended Wireless 6/30/2008 6/30/2007 % Ch g 6/30/2008 6/30/2007 % Ch g Segment Operating Revenues Service $ 10,951 $ 9,540 14.8 % $ 21,596 $ 18,632 15.9 % Equipment 1,082 855 26.5 % 2,262 1,760 28.5 % Total Segment Operating Revenues 12,033 10,395 15.8 % 23,858 20,392 17.0 % Segment Operating Expenses Cost of services and equipment sales 4,162 3,941 5.6 % 8,272 7,611 8.7 % Selling, general and administrative 3,361 3,040 10.6 % 6,640 5,953 11.5 % Depreciation and amortization 1,446 1,810 -20.1 % 2,926 3,701 -20.9 % Total Segment Operating Expenses 8,969 8,791 2.0 % 17,838 17,265 3.3 % Segment Operating Income 3,064 1,604 91.0 % 6,020 3,127 92.5 % Equity in Net Income of Affiliates 3 17 -82.4 % 5 24 -79.2 % Minority Interest (69 ) (67 ) -3.0 % (129 ) (115 ) -12.2 % Segment Income $ 2,998 $ 1,554 92.9 % $ 5,896 $ 3,036 94.2 % Wireline Segment Operating Revenues Voice $ 9,757 $ 10,586 -7.8 % $ 19,676 $ 21,263 -7.5 % Data 6,287 5,980 5.1 % 12,492 11,842 5.5 % Other 1,564 1,427 9.6 % 3,064 2,880 6.4 % Total Segment Operating Revenues 17,608 17,993 -2.1 % 35,232 35,985 -2.1 % Segment Operating Expenses Cost of sales 7,818 7,817 - 15,780 15,618 1.0 % Selling, general and administrative 3,409 3,685 -7.5 % 6,951 7,486 -7.1 % Depreciation and amortization 3,269 3,301 -1.0 % 6,439 6,742 -4.5 % Total Segment Operating Expenses 14,496 14,803 -2.1 % 29,170 29,846 -2.3 % Segment Income $ 3,112 $ 3,190 -2.4 % $ 6,062 $ 6,139 -1.3 % Advertising & Publishing Segment Operating Revenues $ 1,407 $ 1,478 -4.8 % $ 2,824 $ 2,921 -3.3 % Segment Operating Expenses Cost of sales 439 364 20.6 % 860 797 7.9 % Selling, general and administrative 332 428 -22.4 % 698 729 -4.3 % Depreciation and amortization 203 263 -22.8 % 415 505 -17.8 % Total Segment Operating Expenses 974 1,055 -7.7 % 1,973 2,031 -2.9 % Segment Income $ 433 $ 423 2.4 % $ 851 $ 890 -4.4 % Other Segment Operating Revenues $ 512 $ 558 -8.2 % $ 1,056 $ 1,096 -3.6 % Segment Operating Expenses 554 643 -13.8 % 1,442 1,155 24.8 % Segment Operating Loss (42 ) (85 ) 50.6 % (386 ) (59 ) - Equity in Net Income of Affiliates 209 202 3.5 % 450 374 20.3 % Segment Income $ 167 $ 117 42.7 % $ 64 $ 315 -79.7 % Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 6/30/08 12/31/07 Unaudited Assets Current Assets Cash and cash equivalents $ 1,631 $ 1,970 Accounts receivable - net of allowances for uncollectibles of $1,303 and $1,364 15,971 16,185 Prepaid expenses 1,671 1,524 Deferred income taxes 1,407 2,044 Other current assets 2,545 2,963 Total current assets 23,225 24,686 Property, Plant and Equipment - Net 97,368 95,890 Goodwill 71,528 70,713 Licenses 46,771 37,985 Customer Lists and Relationships - Net 12,568 14,505 Other Intangible Assets - Net 5,844 5,912 Investments in Equity Affiliates 2,838 2,270 Postemployment Benefit 17,898 17,291 Other Assets 6,468 6,392 Total Assets $ 284,508 $ 275,644 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 16,472 $ 6,860 Accounts payable and accrued liabilities 18,927 21,399 Advanced billing and customer deposits 3,573 3,571 Accrued taxes 3,782 5,027 Dividends payable 2,357 2,417 Total current liabilities 45,111 39,274 Long-Term Debt 63,675 57,255 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 25,136 24,939 Postemployment benefit obligation 24,832 24,011 Other noncurrent liabilities 13,817 14,798 Total deferred credits and other noncurrent liabilities 63,785 63,748 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,647 91,638 Retained earnings 35,719 33,297 Treasury shares (at cost) (21,420 ) (15,683 ) Accumulated other comprehensive loss (504 ) (380 ) Total stockholders' equity 111,937 115,367 Total Liabilities and Stockholders' Equity $ 284,508 $ 275,644 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Six Months Ended 6/30/08 6/30/07 Operating Activities Net income $ 7,233 $ 5,752 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 9,861 11,032 Undistributed earnings from investments in equity affiliates (415 ) (344 ) Provision for uncollectible accounts 860 738 Deferred income tax expense (benefit) 1,384 (546 ) Net gain on sales of investments (27 ) (64 ) Gain on license exchange - (409 ) Changes in operating assets and liabilities: Accounts receivable (776 ) 87 Other current assets 274 (665 ) Accounts payable and accrued liabilities (5,117 ) (287 ) Stock-based compensation tax benefit (14 ) (107 ) Other - net 242 (108 ) Total adjustments 6,272 9,327 Net Cash Provided by Operating Activities 13,505 15,079 Investing Activities Construction and capital expenditures Capital expenditures (9,320 ) (7,460 ) Interest during construction (257 ) (78 ) Acquisitions, net of cash acquired (10,087 ) (221 ) Dispositions 623 520 Proceeds from sale of securities, net of investments (73 ) 509 Other 41 17 Net Cash Used in Investing Activities (19,073 ) (6,713 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less 6,590 (1,993 ) Issuance of long-term debt 10,924 5,924 Repayment of long-term debt (1,605 ) (2,065 ) Purchase of treasury shares (6,077 ) (6,904 ) Issuance of treasury shares 310 1,252 Dividends paid (4,802 ) (4,414 ) Stock-based compensation tax benefit 14 107 Other (125 ) (121 ) Net Cash Provided by (Used in) Financing Activities 5,229 (8,214 ) Net increase (decrease) in cash and cash equivalents (339 ) 152 Cash and cash equivalents beginning of year 1,970 2,418 Cash and Cash Equivalents End of Period $ 1,631 $ 2,570 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended Six Months Ended 6/30/2008 6/30/2007 % Ch g 6/30/2008 6/30/2007 % Ch g Wireless Wireless Customers (000) 72,882 63,673 14.5 % Net Customer Additions (000) 1,333 1,456 -8.4 % 2,628 2,647 -0.7 % M&A Activity, Partitioned Customers and Other Adjs. (000) 182 - - 202 64 - Postpaid Customers (000) 57,043 51,488 10.8 % Net Postpaid Customer Additions (000) 894 912 -2.0 % 1,599 1,592 0.4 % Postpaid Churn 1.1 % 1.2 % -10 B P 1.2 % 1.3 % -10 B P Licensed POPs (000,000) 304 299 1.7 % In-Region Wireline 1 Total Consumer Revenue Connections (000) 8 Retail Consumer Primary Switched/VoIP connections 2 29,349 32,124 -8.6 % Retail ConsumerAdditional Switched/VoIP connections 2 3,703 4,232 -12.5 % Consumer Broadband Connections 3 12,581 11,260 11.7 % Video Connections: 4 Satellite Connections 2,235 1,846 21.1 % U-verse Video Connections 549 51 - Total Consumer Revenue Connections (000) 48,417 49,513 -2.2 % Net Consumer Revenue Connection Changes (000) (923 ) 248 - (1,021 ) 652 - Switched Access Lines (000) 8 Retail Consumer - Primary 29,319 32,124 -8.7 % Retail Consumer - Additional 3,701 4,232 -12.5 % Retail Business 22,428 23,144 -3.1 % Retail 55,448 59,500 -6.8 % Wholesale 5 3,248 4,283 -24.2 % Coin 6 164 295 -44.4 % Total Switched Access Lines (000) 58,860 64,078 -8.1 % Net Switched Access Line Changes (000) (1,555 ) (1,351 ) -15.1 % (2,722 ) (2,391 ) -13.8 % Total Broadband Connections (000) 3, 8 14,693 13,261 10.8 % Net Broadband Connection Changes (000) 3, 8 46 400 -88.5 % 537 1,091 -50.8 % Total Video Connections (000) 4 2,784 1,897 46.8 % Net Video Connection Changes (000) 4 173 200 -13.5 % 437 387 12.9 % AT&T Inc. Construction and capital expenditures Captial expenditures $ 5,142 $ 4,122 24.7 % $ 9,320 $ 7,460 24.9 % Interest during construction $ 187 $ 43 - $ 257 $ 78 - Dividends Declared per Share $ 0.4000 $ 0.3550 12.7 % $ 0.8000 $ 0.7100 12.7 % End of Period Common Shares Outstanding (000,000) 5,892 6,107 -3.5 % Debt Ratio 7 41.7 % 35.6 % 610 B P Total Employees 307,550 301,840 1.9 % 1 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Primarily switched access lines.Also includes VoIP. 3 Broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Wholesale lines include 0.2 million lines purchased by AT&T Corp. at 06/30/08 and 0.6 million at 06/30/07. 6 Coin includes both retail and wholesale access lines. 7 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 8 Prior year amounts restated to conform to current period reporting methodology. Financial Data AT&T Inc. Non-GAAP Wireless Reconciliations Wireless Segment AdjustedOIBDA Dollars in Millions Unaudited Quarter Ended June 30, 2008 Adjusting Items GAAP Intangible Amortization Adjusted Service Revenues $ 10,951 $ 10,951 Equipment Revenues 1,082 1,082 Total Operating Revenues $ 12,033 $ - $ 12,033 Operating Expenses Cost of Services and Equipment Sales 4,162 - 4,162 Selling, General and Administrative 3,361 - 3,361 Depreciation and Amortization 1,446 (529 ) 917 Total Operating Expenses 8,969 (529 ) 8,440 Operating Income 3,064 3,593 Plus: Depreciation and Amortization 1,446 917 OIBDA 4,510 4,510 OIBDA as a % of Service Revenue 41.2 % 41.2 % Quarter Ended June 30, 2007 Adjusting Items GAAP Integration Costs Intangible Amortization Adjusted Service Revenues $ 9,540 $ 9,540 Equipment Revenues 855 855 Total Operating Revenues $ 10,395 $ - $ - $ 10,395 Operating Expenses Cost of Services and Equipment Sales 3,941 (48 ) - 3,893 Selling, General and Administrative 3,040 (115 ) - 2,925 Depreciation and Amortization 1,810 (83 ) (737 ) 990 Total Operating Expenses 8,791 (246 ) (737 ) 7,808 Operating Income 1,604 2,587 Plus: Depreciation and Amortization 1,810 990 OIBDA 3,414 3,577 OIBDA as a % of Service Revenue 35.8 % 37.5 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from Segment operating Income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Reconciliation of Free Cash Flow Dollars in Millions Unaudited June 30, 2008 Three Months Ended Six Months Ended Net cash provided by operating activities $ 8,548 $ 13,505 Less: Construction and capital expenditures 5,329 9,577 Free Cash Flow $ 3,219 $ 3,928 Free cash flow is defined as cash from operations minus capital expenditures. We believe these metrics provide useful information to our investors because management regularly reviews free cash flow as an important indicator of how much cash is generated by normal business operations, including capital expenditures, and makes decisions based on it. Management also views free cash flow as a measure of cash available to pay debt and return cash to shareowners. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Adjusted and Reported Wireline Operating Expenses Dollars in Millions Unaudited Three Months Ended 6/30/08 6/30/07 YoY % Change Reported Wireline Operating Expenses $ 14,496 $ 14,803 -2.1 % Operating Adjustments Cash Integration Costs - 141 - Intangible Amortization 432 578 -25.3 % Total Adjusting Items 432 719 -39.9 % Adjusted Wireline Operating Expenses $ 14,064 $ 14,084 -0.1 % Adjusted Wireline operating expenses differs from reported operating expenses in that it excludes the merger-related expenses shown above and provides additional comparability to prior periods.
